Title: To Thomas Jefferson from Jean Antoine Gautier, 24 March 1795
From: Gautier, Jean Antoine
To: Jefferson, Thomas



Monsieur
Paris ce 24e. Mars 1795 Vieux Style

J’ai eu l’honneur de vous écrire diverses lettres au Sujet de la Commission dont vous m’aviés chargé pour Mr. Romilly et de quelques ouvrages et brochures que j’ai pris la liberté de vous addresser par divers voyageurs. J’ai aujourdhui celui de vous communiquer, Monsieur, la perte que nous avons faite l’Eté dernier de Mr. Grand Père, notre ancien et digne chef. Depuis la mort de Son Epouse l’année précédente, il n’avoit fait que languir et à terminé Sa carrière en Suisse Sa patrie, où Son fils est maintenant établi et retiré des affaires de Commerce, pour s’occuper principalement du Soin de Sa famille et d’Agriculture.
Il me charge, Monsieur, de vous présenter ses respects et l’assurance de Son dévouement. Le Buste dont vous aviés décoré le Sallon de Passy, et qui est cher à toute la famille, sera placé dans le Sallon de Sa nouvelle demeure près de Lausanne et toutes les occasions de vous témoigner, Monsieur, le Sentiment que nous conservons de vos bontés, lui seront, comme à moi, véritablement précieuses.
Veuillés recevoir mes félicitations Sur la prospérité croissante et le bonheur dont jouit votre Patrie et mes vœux pour Sa continuation. Madame Helvetius vit toujours à Auteuil et la Dame de qui vous teniés une demi colomne qui ornoit votre cabinet, avec des Inscriptions Sur la Révolution d’Amérique, vit en Suisse, où elle avoit acquis un domaine qu’elle vient de revendre. J’ai l’honneur d’être avec un veritable respect Monsieur Votre très humble & très obeissant Serviteur

J Ant Gautier

